     Case 3:16-cv-00913-CWR-FKB Document 108 Filed 11/19/18 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
JAMES PICKENS,               )
     Plaintiff               )
                             )
vs.                          )          Civil Action No. 3:16-cv-913-CWR-FKB
                             )
MANAGEMENT & TRAINING )
CORPORATION, et al.,         )
     Defendants              )



                      MOTION FOR EXTENSION (Opposed in Part)


       COME NOW Defendants Management & Training Corporation, Lepher Jenkins, Grady

Wallace, Terry Daniel, and Amedio Colangelo (collectively “MTC”), by counsel, and request

additional time to prepare and file their Responses to (1) Plaintiff’s Third Motion to Compel

Discovery [Dkt. 102], (2) Plaintiff’s Motion to Strike Defenses and for Default Judgment [Dkt.

103] and (3) Plaintiff’s Fourth Motion to Compel Discovery [Dkt. 104], as follows:

       1.     On November 6, 2018, Plaintiff filed two motions: his Third Motion to Compel

Discovery [Dkt. 102] and his Motion to Strike Defenses and for Default Judgment. [Dkt. 103]

The following day, November 7, 2018, Plaintiff filed his Fourth Motion to Compel Discovery

[Dkt 104]. MTC’s Responses to these motions are due November 20 and 21, 2018, respectively.

       2.     MTC seeks extensions to file its responses to each of these motions up to and

including November 30, 2018.      This motion is not made for the purposes of delay. The

undersigned only entered her appearance in this case on November 6, 2018, following the

resignation of MTC’s former Counsel, Richard Davis. Since that time, she has attempted to

come up to speed on the history, pleadings, and substantial discovery exchanged in this case.

This process is ongoing. Additional time will assist counsel in making correct and meaningful


                                              -1-
     Case 3:16-cv-00913-CWR-FKB Document 108 Filed 11/19/18 Page 2 of 4



responses to Plaintiff’s three motions. Further, the undersigned has additional work obligations,

including an early December trial in Washington County Mississippi, an appeal from a Louisiana

Bankruptcy Court, and other work obligations that make it difficult to complete these three

responses in the time allowed.

       3.      Counsel for MTC contacted Plaintiff’s counsel regarding this extension. While he

agreed to an extension up to and including November 30 for MTC to file its response to his

motion to strike [Dkt. 103], he stated he would only agree to an extension up to and including

November 23, 2018 for MTC to file its responses to Plaintiff’s other two motions. MTC

respectfully submits that a 2-3 day extension of time that includes the Thanksgiving holiday will

not provide sufficient time for MTC to adequately complete its briefing. No reasonable basis

exists why MTC should not be permitted an additional seven days to respond, particularly when

Plaintiff has agreed to the same seven day period respecting a separate motion.

       WHEREFORE, PREMISES CONSIDERED, Defendants Management & Training

Corporation, Lepher Jenkins, Grady Wallace, Terry Daniel, and Amedio Colangelo respectfully

request that this Court enter an order granting them an extension of time up to, and including,

November 30, 2018 to prepare and file their Responses to Plaintiff’s Third and Fourth Motions

to Compel Discovery and his Motion to Strike. Defendants additionally pray for any and all

other and further relief as the Court deems appropriate.

       Dated: November 19, 2018.

                                                      Respectfully submitted,

                                                      MANAGEMENT & TRAINING
                                                      CORPORATION, ET AL.

                                             By:      /s/ Lindsey O. Watson
                                                      R. Jarrad Garner (MSB# 99584)
                                                      Lindsey Oswalt Watson (MSB#103329)

                                                -2-
Case 3:16-cv-00913-CWR-FKB Document 108 Filed 11/19/18 Page 3 of 4



                                     Adams and Reese LLP
                                     1018 Highland Colony Parkway, Suite 800
                                     Ridgeland, Mississippi 39157
                                     Office: (601) 353-3234
                                     Fax: (601) 355-9008
                                     jarrad.garner@arlaw.com
                                     lindsey.watson@arlaw.com




                               -3-
     Case 3:16-cv-00913-CWR-FKB Document 108 Filed 11/19/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Lindsey O. Watson, attorney for Defendants, do hereby certify that I have, this day,

filed the foregoing with the Clerk of Court via the CM/ECF system, which has caused a true and

correct copy to be served on all counsel of record.

       Dated: November 19, 2018.
                                                      /s/ Lindsey O. Watson
                                                      Lindsey O. Watson




                                                -4-
